DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 8/1/2022. Claims 1, 2, 4-10 & 12-22 are pending in this application. Claims 3 & 11 are canceled. Claims 12-18 are withdrawn. 
	Claims 1, 2, 4-10 & 19-22 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 5, line 2: delete “comprise” and insert --comprises--, because of “the stack”. 
Re claim 6, 
	-lines 4 & 11: delete “ceramic” and insert --AlN--,
-line 11: delete “and” after “carrier;”. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 6-10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2019/0181315) in view of Andrews et al. (US 2014/0021493), Tsujimura et al. (US 2005/0269287) & Hsu (US 2009/0046432). 
Re claims 1, 2, 6 & 10, Liao teaches, Fig. 12, [0033, 0037, 0043, 0045, 0050, 0054], a circuit board and a light-emitting diode (LED) light system comprising: 
-a carrier (ceramic plate 10); 
-a body (120, 130) on the carrier (10), the body comprising: 
a stack of dielectric layers (120, 130), 
a plurality of vias (holes 132) formed completely through a thickness of the plurality of dielectric layers (120, 130), and 
a metal material (11, 17) filling the plurality of vias (forming conductive via 170 & 11); and
-a conductive pad (contact 170 and/or 19) on a top surface of each of the plurality of vias opposite the ceramic carrier (10), and 
-a light-emitting diode (LED) array (light emitting devices 18) on the circuit board (1). 


    PNG
    media_image1.png
    250
    344
    media_image1.png
    Greyscale

	Liao teaches ceramic plate as carrier, but does not teach Aluminum Nitride (AlN) carrier. 
	Andrews teaches “One of the best ceramic substrates for heat transfer is aluminum nitride (AlN).” [0005]. 
	As taught by Andrews, one of ordinary skill in the art would utilize the above teaching to obtain Aluminum Nitride as the carrier, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Andrews in combination Liao due to above reason. 
Liao/Andrews does not teach adjacent pairs of the plurality of vias being spaced apart at a width in range of 20 m to 200 um & each of the plurality of vias having a width in a range of 50 um to 200 um. 
Tsujimura teaches “Each via-conductor has a diameter of about 50 um to 120 um, preferably 60 um to 110 um. A clearance or rather distance between the via-conductors is preferably about 100 um to 600 um, preferably 150 um to 450 um” [0053]. 
As taught by Tsujimura, one of ordinary skill in the art would utilize the above teaching to obtain a width in a range of 50 um to 200 um and spaced apart at a width in a range of 20 um to 200 um as claimed, because width of vias & spacing between vias are known to known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width and spacing through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tsujimura in combination Liao/Andrews due to above reason.
Andrews teaches the use of solder mask [0083], but Liao/Andrews/Tsujimura does not teach a soldermask layer coving a top surface of the body opposite the AIN carrier, including the spaces between the adjacent pairs of the plurality of vias and portions of top surfaces of the stack of dielectric layers and the metal material that are not covered by the conductive pad.
Hsu teaches a soldermask layer (35) covering a top surface of the body opposite the carrier (32), including the spaces between the adjacent pairs of the plurality of vias (311, 312) and portions of top surfaces of the stack of dielectric layers and the metal material (311) that are not covered by the conductive pad (324) (Figs. 3D & 4C, [0012, 0035]).
As taught by Hsu, one of ordinary skill in the art would utilize and modify the above teaching into Liao to obtain a soldermask layer as claimed that covering the carrier, the spaces between the vias, the dielectric layers and the metal material, because it aids enhancing protection and providing package substrate that exhibits enhanced electrical performance and product reliability. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Hsu in combination Liao/Andrews/Tsujimura due to above reason. 
Re claim 4, in combination cited above, Tsujimura teaches the metal material comprises one of copper, silver and nickel [0049]. 
Re claim 7, in combination cited above, Liao teaches the LED array (18) comprising a plurality of emitters (LED devices 18), and a pair of conductive pads (contacts 170 and/or 19) coupled to each of the plurality of emitters (18) (Fig. 12); and Andrews teaches a monolithic LED array [0072].  
Re claim 8, in combination cited above, Liao teaches each of the plurality of pairs of conductive pads (170, 19) of the circuit board (1) is electrically coupled to a respective one of the pairs of conductive pads (184, 186) electrically coupled to each of the plurality of emitters (182) (Fig. 12).
Re claim 9, Liao teaches the LED array (18) comprises a plurality of individual LED devices (182) each having a pair of conductive pads (184, 186), and each of the plurality of pairs of conductive pads (170, 19) of the circuit board (1) is electrically coupled to a respective one of the pairs of conductive pads (184, 186) of one of the plurality of individual LED devices (182) (Fig. 12).
Re claims 19 & 20, Liao/Andrews/Tsujimura/Hsu does not explicitly teach the stack dielectric layers has a total thickness in a range of 20 um to 50 um.  
Tsujimura does teaches “The respective dielectric ceramic layers 15 each has a thickness of about 1 um to 10 um” [0053]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Tsujimura to obtain a total thickness in a range of 20 um to 50 um, because thickness of layers are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.
4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao as modified by Andrews/Tsujimura/Hsu as applied to claim 1 above, and further in view of Holmes et al. (US 2014/0061930).
	The teachings of Liao/Andrews/Tsujimura/Hsu have been discussed above. 
	Re claim 5, Liao/Andrews/Tsujimura/Hsu does not explicitly teach the stack of dielectric layers comprise an organic dielectric material. 
	Holmes teaches the stack of dielectric layers comprise an organic dielectric material (e.g. organic polymer) [0030].
	As taught by Holmes, one of ordinary skill in the art would utilize organic material as material of the stack of dielectric layers, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Holmes in combination Liao/Andrews/Tsujimura/Hsu due to above reason. 
5.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao as modified by Andrews/Tsujimura/Hsu as applied to claims 1, 19 & 20 above, and further in view of Cole et al. (US 5,073,814). 
	The teachings of Liao/Andrews/Tsujimura/Hsu have been discussed above. 
	Re claims 21 & 22, Liao/Andrews/Tsujimura/Hsu does not teach the stack of dielectric layers comprises a plurality of dielectric layers stacked one top of the other with no intervening metal between adjacent layers. 
Cole teaches the stack of dielectric layers (20) comprises a plurality of dielectric layers (24, 26) stacked one top of the other with no intervening metal between adjacent layers (Fig. 1, col. 9, last par.). 
As taught by Cole, one of ordinary skill in the art would utilize the above teaching to obtain the stack of dielectric layers as claimed, because it aids in providing dielectric layers in a high density interconnection structure, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Holmes in combination Liao/Andrews/Tsujimura/Hsu due to above reason. 
Response to Arguments
6.	Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
	Applicant submits “while paragraph [0005] of Andrews mentions advantages of using AlN as a substrate, it also teaches away from its use, particular where it is used in combination with soldermask and with certain spacing, as in claim 1. Accordingly, Andrews cannot be combined with Liao, Tsujimura and Hsu…”. 
	The examiner respectfully disagrees. 
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v.Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  
It acknowledges advantages & disadvantages of AlN material mentioned in [0005] of Andrews that “LED's perform best when operating temperatures are minimized. Thus, it is generally desirable to remove heat from the LED, typically by heat transfer via the substrate. One of the best ceramic substrates for heat transfer is aluminum nitride (AlN). However, with AlN as a heat transfer material in a LED package, a dark brown color results upon deposition, which absorbs visible light and reduces the total luminous flux of the package.”.
Andrews’s disclosure also mentions the use of AlN as ceramic material: “The substrate can comprise a ceramic such as alumina, aluminum nitride, silicon carbide, or a polymeric material such as polyimide and polyester etc. In the preferred embodiment, the dielectric material has a high thermal conductivity such as with aluminum nitride and silicon carbide” [0078] & the use of solder mask and certain spacings of LED’s elements.  
Applicant may have different reason to combine the references. Andrews reference is applied not based on use AlN carrier/substrate, but the material itself, AlN. Accordingly, Liao teaches a ceramic plate (10) (as claimed carrier) but does not teach AlN material, and Andrews teaches AlN as a known ceramic material. Hence, Andrews does not teach away from Liao and/or their combination. Based on the suggestion of Liao and Andrews par. [0005] that “One of the best ceramic substrates for heat transfer is aluminum nitride (AlN)”, a skilled person in the art would easily utilize AlN as material of the ceramic plate of Liao to maximize LED’s performance. And it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As result, given a broadest reasonable interpretation, the combination of Liao/Andrews/Tsujimura/Hsu meets the claimed invention. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	8/26/22